Judgment of the Supreme Court, New York County (Harold Rothwax, J., on omnibus motion; Thomas Galligan, J., at Huntley hearing, trial and sentence), *500rendered November 26, 1984, convicting defendant of criminal possession of a weapon in the third degree (two counts) and imposing sentence, as a violent predicate felon, of concurrent prison terms of 2Vi to 5 years, is unanimously reversed, on the law, and the indictment dismissed. This court held the appeal in abeyance and remanded to the trial court for a hearing on defendant’s motion to suppress his confession as the fruit of an illegal arrest.
On May 11, 1989, the Supreme Court, New York County (Galligan, J.), granted defendant-appellant’s motion to suppress on the District Attorney’s concession that it was unable to proceed. The prosecution concedes that without this confession it is unable to sustain its burden of proof. In view of this concession the indictment should be dismissed. Concur — Murphy, P. J., Kupferman, Asch, Kassal and Wallach, JJ.